[Cite as State v. Dunbar, 2020-Ohio-4568.]


                              COURT OF APPEALS OF OHIO

                             EIGHTH APPELLATE DISTRICT
                                COUNTY OF CUYAHOGA

STATE OF OHIO,                                     :

                Plaintiff-Appellee,                :
                                                            No. 109120
                v.                                 :

RICKY DUNBAR, JR.,                                 :

                Defendant-Appellant.               :


                               JOURNAL ENTRY AND OPINION

                JUDGMENT: AFFIRMED
                RELEASED AND JOURNALIZED: September 24, 2020


         Criminal Appeal from the Cuyahoga County Court of Common Pleas
                            Case No. CR-06-480618-A


                                             Appearances:

                Michael C. O’Malley, Cuyahoga County Prosecuting
                Attorney, and Gregory Ochocki, Assistant Prosecuting
                Attorney, for appellee.

                Ricky Dunbar, Jr., pro se.


FRANK D. CELEBREZZE, JR., J.:

                Defendant-appellant Ricky Dunbar, Jr., brings the instant appeal

challenging the trial court’s judgment denying his motion “to correct illegal

sentence[.]” After a thorough review of the record and law, and for the reasons set

forth below, this court affirms.
                        I. Factual and Procedural History

             In May 2006, appellant was charged with four counts of gross sexual

imposition of a minor in violation of R.C. 2907.05(A)(4), with sexually violent

predator specifications, and two counts of kidnapping in violation of R.C. 2905.01,

with sexually violent predator and sexual motivation specifications. Appellant

elected to try the sexually violent predator specifications to the bench.

             Following a jury trial, appellant was convicted in January 2007 of the

four counts of gross sexual imposition. Regarding the two kidnapping charges, the

jury found appellant not guilty on one kidnapping count (Count 1) and could not

reach a decision on the other kidnapping count (Count 5). The trial court granted

the defense’s motion to dismiss Count 5.

             On March 28, 2007, the parties appeared before the trial court. The

trial court held a hearing on the sexually violent predator specifications that had

been bifurcated. The trial court found appellant guilty of the sexually violent

predator specifications underlying the gross sexual imposition offenses on Counts

2, 3, 4, and 6. The trial court’s journal entry memorializing appellant’s convictions

on the specifications was filed on March 29, 2007. The trial court also held a sexual

offender classification hearing on March 28, 2007.         The trial court classified

appellant a sexual predator pursuant to R.C. 2950.09(A). The trial court’s journal

entry memorializing appellant’s sexual predator classification was filed on

March 29, 2007.
             Finally, the trial court proceeded to the imposition of sentence on

March 28, 2007. The trial court sentenced appellant to an aggregate prison term of

16 years to life: four years to life on all four gross sexual imposition counts to be

served consecutively with one another. The trial court’s sentencing journal entry

was journalized on April 3, 2007.

              Appellant filed an appeal challenging his convictions in April 2007.1

State v. Dunbar, 8th Dist. Cuyahoga No. 89711, 2008-Ohio-1628. Appellant argued

that the trial court erred in denying defense counsel’s motion for a mistrial and

motions for a Crim.R. 29 judgment of acquittal, and that the trial court erred in

finding appellant to be a sexual predator. On appeal, this court affirmed the trial

court’s judgment in April 2008.

             Appellant filed an appeal challenging this court’s judgment on direct

appeal in the Ohio Supreme Court. On September 10, 2008, the Ohio Supreme

Court declined to accept appellant’s discretionary appeal. State v. Dunbar, 119 Ohio

St.3d 1447, 2008-Ohio-4487, 893 N.E.2d 517.

              In August 2008, appellant filed an application to reopen his appeal.

State v. Dunbar, 8th Dist. Cuyahoga No. 89711, 2008-Ohio-3977. In support of his

application to reopen, appellant argued that he was denied his right to the effective

assistance of appellate counsel because appellate counsel did not argue on direct

appeal that trial counsel was ineffective for failing to file a motion to dismiss the four



       1For a full recitation of the factual and procedural history, see this court’s opinion
in appellant’s direct appeal.
gross sexual imposition counts or request a continuance to obtain the transcript

from the grand jury proceedings. This court denied appellant’s application to

reopen in August 2008.

             On October 18, 2011, appellant filed a motion “to impose a sentence that

is not contrary to law.” Therein, appellant argued that the trial court’s sentences of

four years to life on the four gross sexual imposition convictions were contrary to

law because the trial court did not make a finding of guilt on underlying sexually

violent predator specifications. Appellant argued that by failing to make a finding

of guilt on the specifications, either on the record in open court or in a judgment

entry, the trial court did not comply with Crim.R. 32(C). In support of his argument,

appellant cited the following statement made by the trial court: “I don’t want to go

on and on, however, based on what I’ve seen, what I’ve read from all of this — these

records, it is obvious to me that [appellant] is a Sexually Violent Predator, and that

based on his record, he would most certainly — he’s done it in the past, and he will

do it again in the future.” (Tr. 669.)

              The state filed a brief in opposition on October 19, 2011. Therein, the

state argued that on March 28, 2007, the trial court found appellant guilty on the

sexually violent predator specifications and classified appellant as a sexual predator.

The state submitted the trial court’s March 29, 2007 judgment entry in which the

court found appellant guilty on the sexually violent predator specifications. The

state also argued that appellant’s claim that his sentence is contrary to law was
barred by res judicata because appellant could have, but failed to raise his claim on

direct appeal.

             On October 26, 2011, appellant filed a “memorandum contra to state’s

brief in opposition to defendant’s motion to impose a sentence that is not contrary

to law[.]” Therein, appellant appeared to argue that although the trial court found

him guilty on the specifications in its March 29, 2007 judgment entry, the trial court

did not find him guilty on the record in open court.

                 The trial court denied appellant’s motion on November 1, 2011.

Appellant did not file an appeal challenging the trial court’s judgment.

                 The instant appeal pertains to appellant’s motion “to correct illegal

sentence” filed on January 17, 2019. Appellant’s motion was captioned “motion to

correct illegal sentence, State v. Harris, 2012 Ohio Lexis 1000’S Crim. R. 36; State

v. Baker, 2007 Ohio LEXIS 2050’S (One Document Rule), Crim.R. 32 (C); and State

v. Harrison, 2006 Ohio App. LEXIS 4061’S (underlying kidnap requirement for

imposing life maximum sentencing.”

                 In his motion to correct illegal sentence, appellant argued, as he did in

his October 2011 motion, that the trial court did not make a finding of guilt on the

record on the sexually violent predator specifications.          Additionally, appellant

argued that the trial court failed to comply with Crim.R. 32(C) and the one-

document rule by issuing three separate journal entries (two on March 29, 2007,

and one on April 3, 2007), and that he could not be found guilty on the sexually
violent predator specifications because he was not convicted on either kidnapping

offense charged in the indictment.

              The state filed a brief in opposition on March 30, 2019. Therein, the

state argued that the trial court did not err in finding appellant guilty on the sexually

violent predator specifications because appellant was convicted of four counts of

gross sexual imposition, in violation of R.C. 2907.05(A)(4), which constitute “violent

sex offenses” under R.C. 2971.01(L)(1).

              On April 2, 2019, appellant filed a motion to strike the state’s brief in

opposition for failing to comply with Loc.R. 11 of the Court of Common Pleas of

Cuyahoga County, General Division. Appellant asserted that pursuant to Loc.R. 11,

the state’s brief in opposition was due within seven days of the filing of appellant’s

motion, and the state did not file its brief in opposition until March 20, 2019, more

than 50 days late. On May 28, 2019, appellant filed a motion “to proceed or advance

to judgment on pending motion filed January 17, 2019.”

              On September 4, 2019, appellant filed a motion “to ‘strike from the

record’ the January 26, 2007 filed ‘defendant’s voluntary waiver of jury trial and

order’, pursuant to Criminal Rule 47[.]” Therein, appellant appeared to argue that

the document in which he waived his right to a jury trial on the sexually violent

predator specifications was tampered with or falsified.

              On September 30, 2019, the trial court denied appellant’s motion to

correct illegal sentence. The trial court concluded that (1) the two journal entries

issued by the trial court on March 29, 2007, and April 3, 2007, did not violate the
one-document rule; (2) the trial court’s April 3, 2007 entry complied with Crim.R.

32; (3) the two entries issued on March 29, 2007, pertaining to the sexual offender

classification were civil in nature and did not implicate Crim.R. 32(C); and (4) the

trial court did not err in imposing a prison sentence of 16 years to life because the

court complied with the statutes in effect at the time appellant committed the

offenses in 2006.

              On October 7, 2019, the trial court denied appellant’s motion to strike

his January 26, 2007 voluntary waiver of jury trial.

              Appellant filed the instant appeal on October 17, 2019, challenging the

trial court’s September 30, 2019 judgment denying his motion to correct illegal

sentence. Appellant assigns three errors for review:

      I. The trial court erred in denying motion to correct illegal sentence
      because said sentence is void as a matter of law, and is contrary to law
      because not [sic] findings were made on the record that appellant is a
      prior convicted violent offender, nor does he have a conviction for
      assault homicide, or kidnapping as required under [R.C. 2941.48 and
      2941.48] in effect when he was indicted in 2006 and sentenced in 2007.

      II. The trial court erred and/or abused its discretion when it denied
      appellant’ motion to strike from the record [the state’s] untimely filed
      brief in objection 55 days late in violation of The Cuyahoga Common
      Pleas Court Local Rule 11.0(C).

      III. The trial court committed prejudicial error, bias, and prejudice,
      when denying appellant’s motion to strike from the record the
      purported defendant’s voluntary waiver of jury trial and order when the
      document evidences that it is a tampered document/record that is
      modified without either party initialing the modification made thereon.
                                II. Law and Analysis

                      A. Motion to Correct Illegal Sentence

              In his first assignment of error, appellant argues that the trial court

erred in denying his motion to correct illegal sentence. After reviewing the record,

it is evident that appellant’s argument is barred by res judicata.

              Res judicata bars the assertion of claims from a valid, final judgment

of conviction that have been raised or could have been raised on direct appeal. State

v. Perry, 10 Ohio St.2d 175, 226 N.E.2d 104 (1967), paragraph nine of the syllabus.

We recognize that the doctrine of res judicata does not preclude a defendant from

challenging a void sentence because void sentences are subject to correction at any

time. State v. Fischer, 128 Ohio St.3d 92, 2010-Ohio-6238, 942 N.E.2d 332, ¶ 27,

30; State v. Holdcroft, 137 Ohio St.3d 526, 2013-Ohio-5014, 1 N.E.3d 382, ¶ 7, 9.

This exception to the application of res judicata is very limited and has been applied

sparingly. Holdcroft at ¶ 8, citing Fischer at ¶ 27.

              In the instant matter, the res judicata exception for void sentences is

inapplicable. The trial court’s sentence of four years to life on appellant’s gross

sexual imposition convictions is neither void nor contrary to law. The record reflects

that the trial court complied with the applicable sentencing and classification

provisions that were in effect in 2006 when appellant committed the offenses.2




      2  See R.C. 2907.05(C)(2), 2929.14(A)(3), 2971.03(A)(3), 2971.01(G)(1), and
2971.01(L)(1).
               To the extent that appellant is challenging the validity or the merits of

his convictions on the sexually violent predator specifications, this argument could

have been raised in appellant’s direct appeal. Appellant failed to do so. Even if the

trial court’s sentence is void, appellant cannot use his motion to correct illegal

sentence to relitigate other purported errors in the criminal proceedings, including

the merits of his convictions. See State v. Brown, 7th Dist. Mahoning No. 14 MA 37,

2014-Ohio-5832, ¶ 32, citing Fischer at ¶ 25, 31, 40 (even if a portion of the sentence

is void, res judicata would still preclude the defendant from challenging the merits

of his conviction, the guilty verdict, and the portions of the sentence that are not

void).

               To the extent that appellant is challenging the validity of the trial

court’s sentence, appellant could have raised this issue on direct appeal. He failed

to do so. Furthermore, appellant did, in fact, challenge the validity of the trial court’s

sentences of four years to life on the gross sexual imposition convictions in his

motion “to impose a sentence that is not contrary to law,” filed in October 2011.

Specifically, appellant argued that the trial court’s sentences were contrary to law

because the trial court did not make a finding of guilt on the underlying sexually

violent predator specifications. This trial court rejected appellant’s argument and

denied his motion. Appellant did not file an appeal.

               Because appellant could have challenged his convictions and sentence

on direct appeal, and did, in fact, challenge his sentence in his October 2011 motion,
appellant’s most recent challenge to the validity of the trial court’s sentence is now

barred by res judicata.

              Assuming, arguendo, that appellant’s sentencing challenge is not

barred by res judicata, appellant’s argument fails on the merits.           Appellant’s

challenge to the “life tail” portion of his sentences for gross sexual imposition — both

in his October 2011 motion “to impose a sentence that is not contrary to law” and

his January 2019 motion to correct illegal sentence — is premised entirely on the

presumption that the trial court failed to find him guilty on the sexually violent

predator specifications underlying the gross sexual imposition counts.             This

presumption is entirely unsupported by the record.

              The trial court’s March 29, 2007 judgment entry reflects that the trial

court found appellant guilty on the sexually violent predator specifications

underlying Counts 2, 3, 4, and 6. The trial court’s April 3, 2007 judgment entry, in

which the court sets forth the facts of appellant’s convictions and sentence, provides

that the jury found appellant guilty of gross sexual imposition on Counts 2, 3, 4, and

6 “of the indictment.” (Emphasis added.) These four counts of the indictment

contained the underlying sexually violent predator specifications. The trial court’s

April 3, 2007 judgment entry was filed after the filing of the trial court’s March 29,

2007 judgment entry in which the trial court found appellant guilty of the sexually

violent predator specifications underlying Counts 2, 3, 4, and 6.

              Finally, to the extent that appellant is challenging the validity or the

merits of his convictions on the sexually violent predator specifications, or arguing
that the trial court did not enter a finding of guilt on the sexually violent predator

specifications on the record, appellant has failed to provide this court with a

transcript of either the jury trial or the March 28, 2007 hearing during which the

trial court heard evidence on the sexually violent predator specifications, found

appellant guilty on the specifications, classified appellant as a sexual predator, and

imposed appellant’s sentence. It is appellant’s duty to provide this court with a

transcript and to demonstrate error by referencing matters in the record. See Knapp

v. Edwards Laboratories, 61 Ohio St.2d 197, 199, 400 N.E.2d 384 (1980), citing

State v. Skaggs, 53 Ohio St.2d 162, 372 N.E.2d 1355 (1978).

              Without a transcript of the trial court proceedings, we must presume

regularity. See State v. Bates, 8th Dist. Cuyahoga No. 107868, 2020-Ohio-267, ¶ 18.

Accordingly, appellant has failed to meet his burden of demonstrating error.

              For all of the foregoing reasons, appellant’s first assignment of error is

overruled.

                     B. Motion to Strike Brief in Opposition

              In his second assignment of error, appellant argues that the trial court

erred or abused its discretion in denying his motion to strike the state’s brief in

opposition to his motion to correct illegal sentence.

              In his motion to strike, appellant argued that the state failed to file its

brief within seven days of the filing of his motion to correct illegal sentence, as

required by Loc.R. 11. Loc.R. 11(C), governing hearing and submission of motions,
provides that with the exception of a motion for summary judgment, the party

opposing a motion shall serve and file a brief in opposition within seven days.

               As an initial matter, we note that the trial court did not explicitly rule

on the motion to strike. Therefore, we presume that the motion was denied. See

State v. Wilson, 8th Dist. Cuyahoga No. 105876, 2018-Ohio-3666, ¶ 5.

               Additionally, appellant appears to presume that the trial court relied

upon the state’s brief in opposition in denying his motion to correct illegal sentence.

This presumption is unsupported by the record. The trial court did not explicitly

reference the state’s brief in opposition in its judgment entry denying appellant’s

motion to correct illegal sentence.

               Nevertheless, we are unable to conclude that the trial court erred or

abused its discretion in failing to strike the state’s brief in opposition.

      Trial courts have inherent power to manage their own dockets and the
      progress of the proceedings before them. State ex rel. Charvat v. Frye,
      114 Ohio St.3d 76, 2007-Ohio-2882, 868 N.E.2d 270, ¶ 23. Whether to
      grant or deny a motion to extend a court-ordered deadline or a motion
      to strike an untimely filed motion is a decision committed to the trial
      court’s sound discretion. Weller v. Weller, 115 Ohio App.3d 173, 684
      N.E.2d 1284 [(6th Dist.1996)].

Cromartie v. Goolsby, 8th Dist. Cuyahoga No. 93438, 2010-Ohio-2604, ¶ 18.

               As noted above, appellant’s motion to correct illegal sentence was filed

on January 17, 2019. The state’s brief in opposition was filed on March 30, 2019,

more than seven days after appellant’s motion was filed.

               Although the state’s brief in opposition was not filed within seven days

of the filing of appellant’s motion to correct illegal sentence, we find that any error
in the trial court’s consideration of the state’s brief in opposition or failure to strike

the brief in opposition is harmless. See State v. Ercoli, 8th Dist. Cuyahoga No.

106982, 2019-Ohio-100, ¶ 22, citing State v. West, 8th Dist. Cuyahoga No. 98680,

2013-Ohio-826, and State v. Kapper, 5 Ohio St.3d 36, 37-38, 448 N.E.2d 823 (1983)

(finding the trial court’s consideration of the state’s untimely brief in opposition to

the defendant’s petition for postconviction relief was harmless because the

defendant failed to provide evidence of sufficient operative facts demonstrating a

cognizable claim of a constitutional error).

               As noted above, appellant’s motion to correct illegal sentence was

barred by res judicata and fails on the merits. Accordingly, any error in the trial

court’s consideration of or failure to strike the state’s untimely brief in opposition

would be harmless because appellant failed to demonstrate that the trial court’s

sentence was void, “illegal,” or otherwise contrary to law.

               For all of the foregoing reasons, appellant’s second assignment of

error is overruled.

                          C. Motion to Strike Jury Waiver

              In his third assignment of error, appellant argues that the trial court

erred in denying his motion to strike the voluntary waiver of appellant’s right to a

jury trial on the sexually violent predator specifications.

               A jury trial commenced on January 17, 2007. On January 26, 2007,

the trial court issued a journal entry that provided, “defendant’s voluntary waiver of
jury trial and order, as to sexually violent predator specifications only, received for

filing 01/26/2007.”

              On September 4, 2019, appellant filed a motion “to ‘strike from the

record’ the January 26, 2007 filed ‘defendant’s voluntary waiver of jury trial and

order’, pursuant to Criminal Rule 47[.]” Therein, appellant appeared to argue that

the document in which he waived his right to a jury trial on the sexually violent

predator specifications was tampered with or falsified. Appellant acknowledged

that he signed the document titled “defendant’s voluntary waiver of jury trial and

order,” but he appeared to allege that the handwritten notation on the form, which

provided, in relevant part, that he was waiving his right to a jury trial “as to the

sexually violent predator specifications only,” was not on the form when he signed

it and was added after-the-fact.

              In this appeal, appellant does not appear to dispute the fact that he

elected to try the gross sexual imposition and kidnapping offenses to the jury, and

elected to waive his right to a jury trial on the sexually violent predator

specifications. Rather, he only appears to argue that the form was tampered with,

the handwritten notation on the form was falsified, or that the handwritten notation

was not properly authenticated. He makes no showing whatsoever how he was

prejudiced.

              We need not address the merits of appellant’s assignment of error

because this argument is barred by res judicata. Appellant could have, and should
have challenged the validity of his jury waiver on direct appeal. Appellant failed to

do so.

                For all of the foregoing reasons, appellant’s third assignment of error

is overruled.

                                     III. Conclusion

                After thoroughly reviewing the record, we affirm the trial court’s

judgment. The trial court did not err in denying appellant’s motion to correct illegal

sentence, motion to strike the state’s brief in opposition to appellant’s motion to

correct illegal sentence, or motion to strike the journal entry memorializing

appellant’s waiver of his right to a jury trial on the sexually violent predator

specifications charged in the indictment. Appellant’s arguments either could have

been raised on direct appeal, or were raised in appellant’s October 2011 motion “to

impose a sentence that is not contrary to law[.]”             Accordingly, appellant’s

subsequent attempt to challenge the validity of his convictions and sentence is

barred by res judicata.

                 Judgment affirmed.

         It is ordered that appellee recover from appellant costs herein taxed.

         The court finds there were reasonable grounds for this appeal.

         It is ordered that a special mandate issue out of this court directing the

common pleas court to carry this judgment into execution.
      A certified copy of this entry shall constitute the mandate pursuant to Rule 27

of the Rules of Appellate Procedure.



FRANK D. CELEBREZZE, JR., JUDGE

ANITA LASTER MAYS, P.J., and
KATHLEEN ANN KEOUGH, J., CONCUR